        Case 1:17-cv-05142-WHP Document 122 Filed 07/10/20 Page 1 of 2



Michael E. Piston
Attorney for Plaintiff
225 Broadway Ste 307
New York, NY 10007
646-845-9895
Fx: 206-770-6350
michaelpiston4@gmail.com


                       UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF NEW YORK


GANGA BHAVANI MANTENA
Plaintiff,
        vs.
                                                Case No.: 1:17-cv-05142
DEPARTMENT OF HOMELAND
SECURITY, UNITED STATES                         JUDGE WILLIAM H. PAULEY III
CITIZENSHIP AND IMMIGRATION
SERVICES , MARK J. HAZUDA,                      PLAINTIFF’S MOTION FOR
Director of the United States Citizenship       SUMMARY JUDGMENT ON HER
and Immigration Services’ Nebraska              THIRD AMENDED COMPLAINT
Service Center

Defendants.




                                            1
          Case 1:17-cv-05142-WHP Document 122 Filed 07/10/20 Page 2 of 2




       Plaintiff moves the Court for Summary Judgment on its Third Amended

Complaint under Rule 56 of the Federal Rules of Civil Procedure on the grounds that

there is no genuine dispute as to any material fact and the plaintiff is entitled to

judgment as a matter of law.



 Respectfully Submitted this 8th day of July 2020

 s/Michael E. Piston
 Michael E. Piston
 Attorney for the Plaintiff
 225 Broadway 3rd Floor
 New York, NY 10007
 Ph: 646-845-9895
 Fax: 206-770-6350
 Michaelpiston4@gmail.com




                                                2
